Exhibit 10.3

[g167303ke01i001.gif]AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of June 27, 2007, by and among SIRVA, Inc., a Delaware
corporation (the “Company”), ValueAct Capital Master Fund, L.P., a British
Virgin Islands limited partnership (“ValueAct”), and MLF Offshore Portfolio
Company, L.P., a Cayman Islands limited partnership (“MLF” and together with
ValueAct, the “Purchasers”), amending the Registration Rights Agreement dated as
of September 29, 2006 (the “Registration Rights Agreement”) by and among the
Company and the Purchasers.

WHEREAS, the Company has replaced the Company’s 10.00% Convertible Notes due
June 1, 2011 with the Company’s 12.00% Convertible Notes due June 1, 2011 to
among other matters, increase the interest rate to 12.00% per annum and change
the form of payment of interest to shares of Common Stock.

WHEREAS, the parties wish to amend the Registration Rights Agreement to among
other matters, provide for the registration of the Common Stock Interest;

WHEREAS, the Registration Rights Agreement may be amended by the written consent
of a majority in principal amount of the Registrable Securities affected by such
amendment, qualification, modification, supplement, waiver or consent; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.                                            DEFINITIONS; REFERENCES. 
UNLESS OTHERWISE SPECIFICALLY DEFINED HEREIN, EACH TERM USED HEREIN WHICH IS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERM IN THE REGISTRATION RIGHTS AGREEMENT.  EACH REFERENCE TO “HEREOF,”
“HEREUNDER,” “HEREIN,” AND “HEREBY” AND EACH OTHER SIMILAR REFERENCE AND EACH
REFERENCE TO “THIS AGREEMENT” AND EACH OTHER SIMILAR REFERENCE CONTAINED IN THE
REGISTRATION RIGHTS AGREEMENT SHALL FROM AFTER THE DATE HEREOF REFER TO THE
REGISTRATION RIGHTS AGREEMENT AS AMENDED BY THIS AMENDMENT.


SECTION 2.                                            NEW DEFINITIONS

“Common Stock Interest Shares” means any shares of Common Stock issued or
issuable as interest payments pursuant to the Notes.


--------------------------------------------------------------------------------



SECTION 3.                                            AMENDED DEFINITIONS.  THE
FOLLOWING DEFINITIONS SET FORTH IN THE INTRODUCTORY PARAGRAPH AND SECTION 1 OF
THE REGISTRATION RIGHTS AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND
REPLACED WITH THE FOLLOWING:

“Certificate of Designations” means the form of Amended and Restated Certificate
of Designations setting forth the rights, powers and preferences of the
Securities, attached hereto as Exhibit A.

“Filing Deadline” means the date that is the earlier of (i) 60 days after the
date the Notes are converted into the Securities pursuant to the terms of the
Notes or (ii) 60 days after the Company has filed all the material required to
be filed pursuant to Sections 13, 14 or 15(d) of the Exchange Act for a period
of at least twelve calendar months.

“Notes” means the Company’s 12.00% Convertible Notes due June 1, 2011.

“Piggy-back Registration” has the meaning given to such term in Section 4 of
this Amendment.

“Registrable Securities” means (i) any Securities, (ii) any Common Stock
Interest Shares, (iii) any Common Stock issuable upon conversion of the
Securities, (iv) any other securities issuable to the Purchaser or its
transferee or designee (A) upon any distribution with respect to, any exchange
for or any replacement of any Securities or Common Stock issued or issuable as
interest payments or issuable upon conversion of such securities or (B) upon any
conversion, exercise or exchange of any securities issued in connection with any
such distribution, exchange or replacement, (v) securities issued or issuable
upon any stock split, stock dividend, recapitalization or similar event with
respect to the foregoing, and (vi) any other security issued as a dividend or
other distribution with respect to, in exchange for, in replacement or
redemption of, or in reduction of the liquidation value of, any of the
securities referred to in the preceding clauses, in each case that has not been
registered under the Act, unless such Security or Common Stock issued or
issuable as interest payments or issuable upon conversion of such Security has
been sold in compliance with Rule 144 under the Act or any successor provision
thereto or is eligible for sale pursuant to Rule 144(k) under the Act or any
successor provision thereto.


SECTION 4.                                            PIGGYBACK REGISTRATION. 
THE FIRST SENTENCE OF SECTION 3(A) OF THE REGISTRATION RIGHTS AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

2


--------------------------------------------------------------------------------


“If at any time during the five-year period starting on the earlier of the date
the Notes are converted into the Securities or the issuance of any Common Stock
Interest Shares, the Company proposes to file a registration statement under the
Securities Act with respect to an underwritten public offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for stockholders of the Company for their account (or by the Company and by
stockholders of the Company), and the registration form to be used may be used
for the registration of Registrable Securities, other than a registration
statement (i) filed pursuant to Section 2, (ii) filed in connection with any
employee stock option or other benefit plan, (iii) for an exchange offer or
offering of securities solely to the Company’s directors, members of management,
employees, consultants or sales agents, distributors or similar representatives
of the Company or its direct or indirect subsidiaries or senior executives of
Persons controlled by an Affiliate of the Company, (iv) for an offering of debt
that is convertible into equity securities of the Company, (v) for a dividend
reinvestment plan, (vi) otherwise filed on Form S-4 or Form S-8 or any successor
forms, or (vii) covering only securities proposed to be issued in exchange for
securities or assets of another entity, then the Company shall (x) give written
notice of such proposed filing to the holders of Registrable Securities as soon
as practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing underwriter or underwriters of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
holders may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”), provided that any Piggy-Back Registration
relating to a registration statement requested under Section 3.1 of the Existing
Registration Rights Agreement shall be subject to the written consent of holders
holding at least a majority (by number of shares) of the Registrable Securities
(as such term is defined in the Existing Registration Rights Agreement) proposed
to be sold in such registration.”


SECTION 5.                                            LISTING OF COMMON STOCK. 
SECTION 4(O) OF THE REGISTRATION RIGHTS AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“The Company will use all reasonable best efforts to cause the Common Stock
issuable upon conversion of the Securities and the

3


--------------------------------------------------------------------------------


Common Stock Interest Shares to be listed on each securities exchange,
over-the-counter market, or respective counterpart, if any, on which any shares
of Common Stock are then listed.


SECTION 6.                                            REGISTRATION EXPENSES. 
SECTION 5(A)(V) OF THE REGISTRATION RIGHTS AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“all application and filing fees in connection with listing Common Stock
issuable upon conversion of the Securities and the Common Stock Interest Shares
on a national securities exchange or automated quotation system pursuant to the
requirements hereof; and”


SECTION 7.                                            ADDITIONAL DIVIDENDS UNDER
CERTAIN CIRCUMSTANCES.  THE FIRST SENTENCE OF SECTION 8(C) OF THE REGISTRATION
RIGHTS AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“Any amounts of Additional Dividends due pursuant to Section 8(a) will be
payable as provided in the Certificate of Designations for the payment or
accretion of regular dividends with respect to the Securities.”


SECTION 8.                                            EFFECT OF AMENDMENT. 
EXCEPT AS EXPRESSLY PROVIDED IN THIS AMENDMENT, NOTHING HEREIN SHALL AFFECT OR
BE DEEMED TO AFFECT ANY PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT, AND
EXCEPT ONLY TO THE EXTENT THAT THEY MAY BE VARIED HEREBY, ALL OF THE TERMS OF
THE REGISTRATION RIGHTS AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE AND
EFFECT.


SECTION 9.                                            APPLICABLE LAW.  THIS
AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAW.


SECTION 10.                                      COUNTERPARTS.  THIS AMENDMENT
MAY BE EXECUTED IN COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AGREEMENT BINDING ON ALL THE PARTIES HERETO, NOTWITHSTANDING THAT ALL SUCH
PARTIES ARE NOT SIGNATORIES TO THE ORIGINAL OR THE SAME COUNTERPART.

Signature Page Follows

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

SIRVA, INC.

 

 

 

 

 

By:

/s/ James J. Bresingham

 

 

Name:  James J. Bresingham

 

Title:

Executive Vice President, Chief Accounting Officer
and Acting Chief Financial Officer

 

 

 

 

 

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

By: its general partner, VA Partners, LLC

 

 

 

 

 

By:

/s/ Peter H. Kamin

 

 

Name: Peter H. Kamin

 

Title:

Managing Member

 

 

 

 

 

MLF OFFSHORE PORTFOLIO COMPANY, LP

 

By: its general partner, MLF Cayman GP, Ltd.

 

 

 

 

 

By:

/s/ Matthew L. Feshbach

 

 

Name: Matthew L. Feshbach

 

Title:

Director

 


--------------------------------------------------------------------------------